U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 AMENDMENT NO. 2 TO FORM 10-K (Mark One) [X] ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For Fiscal Year Ended: December 31, 2009 or [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from To Commission file number 0-18834 Klever Marketing, Inc. (Name of small business issuer in its charter) Delaware 36-3688583 State or other jurisdiction of (I.R.S. Employer incorporation or organization Identification No.) 2t Union Blvd, No. 214, Cottonwood, UT 84121 Mailing address P.O. Box 711308, Salt Lake City, UT 84171 (Address of principal executive offices) (zip code) Issuer's telephone number (801) 847 6444 Securities registered under Section 12(b) of the Act: NONE Securities registered under Section 12(g) of the Act: 1 Common Stock Par Value $0.01 (Title of class) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Check if there is no disclosure of delinquent filers pursuant to Item 405 of Regulation S-B is not contained in this form, and no disclosure will be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this form 10-KSB. [ ] State issuer's revenues for its most recent fiscal year. There were no revenues for fiscal year 2009. As of December 31, 2009, there were 43,590,130 (1 vote per share) Common and 287,595 Convertible Preferred, for a preferred (converted to common) and common share total of 43,877,725. All shares have a par value of $0.01. The aggregate market value of the Registrant's voting stock held by non-affiliates of the Registrant was approximately $825,000 computed at the last closing price as of December 28, 2009. The number of common shares held by non-affiliates of the Registrant totals approximately 16,500,000 votes. DOCUMENTS INCORPORATED BY REFERENCE If the following documents are incorporated by reference, briefly describe them and identify the part of the Form 10-KSB (e.g., Part I, Part II, etc.) into which the document is incorporated: (1) any annual report to security holders; (2) any proxy or information statement; and (3) any prospectus filed pursuant to Rule 424(b) or (c) of the Securities Act of 1933 ("Securities Act"): NONE Transitional Small Business Disclosure Format (check one): Yes [ ] ; No [ X] Indicate by check mark whether the registrant is a shell Company (as defined in Rule 12b-2 of the Exchange Act. [ ] Yes [ X ] No 2 EXPLANATORY NOTE On November 10, 2010 Klever Marketing, Inc. received a letter from the Securities and Exchange Commission (the "SEC" ) regarding our Form 10-K for the year ended December 31, 2009. We have responded to the SEC's comments to our Form 10-K Amendment No. 1 in this Amendment No. 2. The purpose of the Amendment is to amend and restate Item 4, Controls and Procedures, in its entirety. We have also modified the certifications to comply with SEC requested text. Other than the modifications noted, the certifications and this Explanatory Note, no other modifications have been made to the previously filed 10-K. The disclosures in this Amendment continue to speak as of the date of the Original Report, and do not reflect events occurring after the filing of the Original Report, Accordingly, this Amendment should be read in conjunction with our other filings made with the Securities and Exchange Commission subsequent to the filing of the Original Report, including any amendments to those filings. 3 TABLE OF CONTENTS Item Number and Caption Page PART I Item 1. Description of Business 4 Item 2. Description of Property 6 Item 3. Legal Proceedings 6 Item 4. Submission of Matters to a Vote of Security Holders 7 PART II Item 5. Market for Common Equity and Related Stockholder Matters 7 Item 6. Management's Discussion and Analysis or Plan of Operations 9 Item 7. Financial Statements 11 Item 8. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 12 Item 9. Controls and Procedures 12 PART III Item 10. Directors, Executive Officers, Promoters and Control Persons; Compliance with Section 16(a) of the Exchange Act 13 Item 11. Executive Compensation 15 Item 12. Security Ownership of Certain Beneficial Owners and Management 16 Item 13. Certain Relationships and Related Transactions 17 Item 14. Exhibits and Reports on Form 8-K 18 Item 15. Principal Accountant Fees & Services 20 4 PART I ITEM 1 DESCRIPTION OF BUSINESS General The Company was formed for the purpose of creating a vehicle to obtain capital, to file and acquire patents, to seek out, investigate, develop, manufacture and market electronic in-store advertising, directory and coupon services which have potential for profit. The Company has successfully conducted two in-store demonstrations of its technology – the latest being in 2009 with the release of the Giving Cart and its Retailer Chime-Time Awards Program. The Company is seeking to become the industry leader in Targeted Digital Media at the Shopper’s Point of Selection™ and is seeking additional capital to roll out its product in a major supermarket chain. History The Company began as a part of Information Resources, Inc. (“IRI”) in 1987, was incorporated as a subsidiary of IRI under the laws of the State of Delaware on December 8, 1989, and was fully distributed to stockholders of IRI in a spinoff on October 31, 1990.
